internal_revenue_service number release date index number --------------------- ------------------------------------------------------------ ------------------------------------------------ ----------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc corp b01 plr-116719-13 date date legend parent ------------------------------------------------------------- --------------------------------------------------------------------------------- sub ------------------------------------------------------------- --------------------------------------------------------------------------------- sub ------------------------------------------------------------- ---------------------------------------------------------- sub ------------------------------------------------------------- ------------------------------------------------------------------- utility utility utility utility utility state a a b ------------------------------- ------------------------------------------- --------------------- ---------------------------------- --------------------------------------------------------------------------------- -------- ----- -------- plr-116719-13 ------------------- --------------------------- ---------------------- ---------------------- ---------------- ------- ------- date date date date month year year dear --------------- this letter responds to your representative’s date request for rulings on certain federal_income_tax consequences of the proposed transaction described below the proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts parent is a member-owned cooperative with approximately a members the current members parent was incorporated in state a on date parent originally was organized to provide utility to rural areas of state a over time parent’s services have expanded to include utility and utility which are provided through subsidiaries of parent in month parent became exempt from federal_income_tax under sec_501 of the internal_revenue_code the code and parent remained exempt from federal_income_tax under sec_501 in every year through year parent has not been eligible for the exemption from federal_income_tax under sec_501 in any year since year because parent has determined that in every year starting in year parent has not met the requirement in sec_501 that or more of its income consist of amounts collected from members for the sole purpose of meeting losses_and_expenses the member income test plr-116719-13 parent wholly owns sub and sub and sub wholly owns sub each of sub sub and sub a sub and together the subs each sub has only one class of stock outstanding sub is a state a corporation that provides utility to approximately b customers sub owns a minority interest in a certain partnership that provides utility sub and sub also own minority interests in certain partnerships that provide utility sub provides utility and utility as well all of the subs are taxable entities and parent has included them in its consolidated federal_income_tax return since their respective dates of incorporation proposed transaction parent proposes to undertake the following transactions in the following order collectively the proposed transaction on date i ii iii iv sub will merge into sub with sub surviving the sub merger immediately after the sub merger sub will convert from a corporation to a limited_liability_company treated as disregarded as an entity separate from parent for federal_income_tax purposes the sub conversion simultaneously with the sub conversion in step ii above sub will distribute its utility and utility assets and certain real_property to parent the sub distribution and immediately after the sub conversion sub will liquidate into parent through a state law dissolution the sub liquidation in connection with the sub liquidation the sub customers will become non-voting members of parent the new members after a transition_period the transition_period that will end no later than date unless extended to date by parent’s board_of directors for good cause the new members will obtain full voting rights in parent and thus will possess the same rights as the current members according to parent consolidating services pursuant to the proposed transaction will allow parent to market bundled services to its customers on a cooperative basis reduce its state sales and franchise_taxes and streamline management and accounting functions parent has submitted information indicating that based on the continuation of present business conditions it is unlikely to satisfy the member income test on date during the transition_period and immediately after the transition_period representations plr-116719-13 a b c d e f g h i the sub merger sub will adopt a plan of merger under state a law the sub merger plan and the sub merger will occur pursuant to that plan on the date of adoption of the sub merger plan the sub merger plan date and at all times thereafter until the sub merger is complete sub will own percent of the single outstanding class of sub stock sub does not have any outstanding warrants options convertible securities or other obligations that may be classified as equity for federal_income_tax purposes no shares of sub stock were redeemed during the three years preceding the sub merger plan date all deemed distributions from sub to sub pursuant to the sub merger plan will be made on date upon the sub merger sub will cease to exist for federal_income_tax purposes sub did not acquire assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the sub merger plan date no assets of sub have been or will be disposed of by sub sub or parent except for i dispositions in the ordinary course of business ii dispositions occurring more than three years prior to the sub merger plan date and iii dispositions pursuant to the proposed transaction other than the sub conversion and the sub distribution the deemed liquidation of sub in the sub merger will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of sub 3’s stock also hold directly or indirectly more than percent in value of the stock in the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rule_of sec_318 as modified by sec_304 prior to the sub merger plan date no assets of sub were distributed in_kind transferred or sold to sub except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the sub merger plan date plr-116719-13 j k l m n o p q r s sub will report all earned_income represented by assets that will be deemed distributed to sub such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both i on the sub merger plan date and ii immediately prior to the sub merger other than certain intercompany payables that arose in the ordinary course of business there is no intercorporate debt existing between sub and sub and none has been cancelled forgiven or discounted except in transactions that occurred more than three years prior to the sub merger plan date sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code an exempt_organization and sub will not be an exempt_organization at the time of the sub merger all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub merger have been fully disclosed at the time of the sub merger there will be no deferred intercompany_item within the meaning of sec_1_1502-13 with respect to the sub stock the sub conversion sub will adopt a plan to convert from a corporation to a limited_liability_company under state a law the sub conversion plan and the sub conversion will occur pursuant to that plan on the date of adoption of the sub conversion plan the sub conversion plan date and at all times thereafter until the sub conversion is complete parent will own percent of the single outstanding class of sub stock sub does not have any outstanding warrants options convertible securities or other obligations that may be classified as equity for federal_income_tax purposes no shares of sub stock were redeemed during the three years preceding the sub conversion plan date all actual and deemed distributions from sub to parent pursuant to the sub conversion plan will be made on date plr-116719-13 t u v w x y z upon the sub conversion sub will cease to exist for federal_income_tax purposes sub did not acquire assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the sub conversion plan date no assets of sub have been or will be disposed of by either sub or parent except for i dispositions in the ordinary course of business ii dispositions occurring more than three years prior to the sub conversion plan date and iii dispositions pursuant to the proposed transaction other than the sub distribution the deemed liquidation of sub in the sub conversion will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of sub 2’s stock also hold directly or indirectly more than percent in value of the stock in the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rule_of sec_318 as modified by sec_304 prior to the sub conversion plan date no assets of sub were distributed in_kind transferred or sold to parent except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the sub conversion plan date sub will report all earned_income represented by assets that will be deemed distributed to parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc the fair_market_value of the assets of sub will exceed its liabilities both i on the sub conversion plan date and ii immediately prior to the sub conversion aa other than certain intercompany payables that arose in the ordinary course of business there is no intercorporate debt existing between parent and sub and none has been cancelled forgiven or discounted except in transactions that occurred more than three years prior to the sub conversion plan date bb parent is not an exempt_organization and parent will not be an exempt_organization at the time of the sub conversion parent does not expect to be an exempt_organization at any time during the transition_period or immediately after the transition_period plr-116719-13 cc all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub conversion have been fully disclosed dd at the time of the sub conversion there will be no deferred intercompany_item within the meaning of sec_1_1502-13 with respect to the sub stock the sub liquidation ee sub will adopt a plan to liquidate into parent under state a law the sub liquidation plan and the sub liquidation will occur pursuant to that plan ff on the date of adoption of the sub liquidation plan the sub liquidation plan date and at all times thereafter until the sub liquidation is complete parent will own percent of the single outstanding class of sub stock sub does not have any outstanding warrants options convertible securities or other obligations that may be classified as equity for federal_income_tax purposes gg no shares of sub stock were redeemed during the three years preceding the sub liquidation plan date hh all distributions from sub to parent pursuant to the sub liquidation plan will be made on date ii jj upon the sub liquidation sub will cease to exist for federal_income_tax purposes sub did not acquire assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years prior to the sub liquidation plan date kk no assets of sub have been or will be disposed of by either sub or parent except for i dispositions in the ordinary course of business and ii dispositions occurring more than three years prior to the sub liquidation plan date ll the liquidation of sub in the sub liquidation will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of sub 1’s stock also hold directly or indirectly more than percent in value of the stock in the recipient corporation for purposes of this representation ownership will be determined by application of the constructive_ownership rule_of sec_318 as modified by sec_304 plr-116719-13 mm prior to the sub liquidation plan date no assets of sub were distributed in_kind transferred or sold to parent except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to the sub liquidation plan date nn sub will report all earned_income represented by assets that will be distributed to parent such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc oo the fair_market_value of the assets of sub will exceed its liabilities both i on the sub liquidation plan date and ii immediately prior to the sub liquidation pp other than certain intercompany payables that arose in the ordinary course of business there is no intercorporate debt existing between parent and sub and none has been cancelled forgiven or discounted except in transactions that occurred more than three years prior to the sub liquidation plan date qq parent is not an exempt_organization and parent will not be an exempt_organization at the time of the sub liquidation parent does not expect to be an exempt_organization at any time during the transition_period or immediately after the transition_period rr ss all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the sub liquidation have been fully disclosed at the time of the sub liquidation there will be no deferred intercompany_item within the meaning of sec_1_1502-13 with respect to the sub stock additional representations tt the current members i will periodically assemble in democratically conducted meetings ii will each have one vote and iii will deal with issues concerning the conduct of parent’s business uu parent’s bylaws state that parent is obligated to account on a patronage basis to all its patrons for all amounts received and receivable from the furnishing of utility in excess of operating costs and expenses properly charged against the furnishing of utility plr-116719-13 vv parent’s bylaws provide that parent’s members have ultimate rights to parent’s assets upon its dissolution ww all patronage allocations will be made pursuant to parent’s bylaws xx parent has been a taxable corporation in each year since year solely because less than percent of its income in each such year has consisted of amounts collected from members for the sole purpose of meeting losses_and_expenses rulings the sub merger the sub merger will be treated as a distribution in complete_liquidation of sub under sec_332 and sec_1_332-2 sub will recognize no gain_or_loss on the receipt of all assets and liabilities of sub in the sub merger sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets and liabilities to sub in the sub merger sec_337 sub 2’s basis in each asset received from sub in the sub merger will equal the basis of that asset in the hands of sub immediately before the sub merger sec_334 sub 2’s holding_period for each asset received from sub in the sub merger will include the period during which sub held the asset sec_1223 sub will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 3’s earnings_and_profits are reflected in sub 2’s earnings_and_profits sub will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub merger sec_381 sec_1_381_c_2_-1 and sec_1_1502-33 any deficit in the earnings_and_profits of sub can be used only to offset earnings_and_profits accumulated after the date of the sub merger sec_381 the sub conversion plr-116719-13 the sub conversion will be treated as a distribution in complete_liquidation of sub under sec_332 and sec_1_332-2 parent will recognize no gain_or_loss on the deemed receipt of all assets and liabilities of sub in the sub conversion sec_332 sub will recognize no gain_or_loss on the deemed_distribution of its assets and liabilities to parent in the sub conversion sec_337 parent’s basis in each asset deemed received from sub in the sub conversion will equal the basis of that asset in the hands of sub immediately before the sub conversion sec_334 parent’s holding_period for each asset deemed transferred from sub in the sub conversion will include the period during which sub held the asset sec_1223 parent will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 2’s earnings_and_profits are reflected in parent’s earnings_and_profits parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub conversion sec_381 sec_1_381_c_2_-1 and sec_1 a any deficit in the earnings_and_profits of sub can be used only to offset earnings_and_profits accumulated after the date of the sub conversion sec_381 if parent’s status changes to a tax-exempt cooperative under sec_501 because parent satisfies the member income test after the sub conversion the deemed liquidation of sub in the sub conversion will not be considered to have had a principal purpose of avoiding the application of the change in status rule in sec_1_337_d_-4 see sec_1_337_d_-4 and parent’s return to tax-exempt status will qualify for the exception in sec_1_337_d_-4 to the change in status rule the sub liquidation parent will recognize no gain_or_loss on the receipt of all assets and liabilities of sub in the sub liquidation sec_332 plr-116719-13 sub will recognize no gain_or_loss on the distribution of its assets and liabilities to parent in the sub liquidation sec_337 parent’s basis in each asset received from sub in the sub liquidation will equal the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 parent’s holding_period for each asset transferred from sub in the sub liquidation will include the period during which sub held the asset sec_1223 parent will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 and sec_1_381_a_-1 except to the extent sub 1’s earnings_and_profits are reflected in parent’s earnings_and_profits parent will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 sec_1_381_c_2_-1 and sec_1 a any deficit in the earnings_and_profits of sub can be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 if parent’s status changes to a tax-exempt cooperative under sec_501 because parent satisfies the member income test after the sub liquidation the liquidation of sub in the sub liquidation will not be considered to have had a principal purpose of avoiding the application of the change in status rule in sec_1_337_d_-4 see sec_1_337_d_-4 and parent’s return to tax-exempt status will qualify for the exception in sec_1_337_d_-4 to the change in status rule additional rulings parent will be operating_on_a_cooperative_basis during the transition_period amounts collected from the new members during the transition_period will not be considered amounts collected from members for the sole purpose of meeting losses_and_expenses for purposes of sec_501 parent’s patronage allocations to the new members will qualify for exclusion from income as patronage_dividends caveats plr-116719-13 except as expressly provided herein and specifically set forth in the rulings above no opinion is expressed or implied concerning the federal tax consequences of any aspect of the proposed transaction or item discussed or referenced in this letter under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction procedural matters this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely russell g jones assistant to the branch chief branch office of associate chief_counsel corporate cc
